 1   DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
 2   LUANN L. SIMMONS (S.B. #203526)
     lsimmons@omm.com
 3   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28ᵗʰ Floor
 4   San Francisco, California 94111-3823
     Telephone:    +1 415 984 8700
 5   Facsimile:    +1 415 984 8701
 6   Attorneys for Defendant
     APPLE INC.
 7

 8                              UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                     OAKLAND DIVISION

11

12   ZOMM, INC.,                                 Case No. 4:18-cv-04969-HSG

13                        Plaintiff,             STIPULATION AND [PROPOSED]
                                                 ORDER PERMITTING MOTION TO
14          v.                                   DISMISS BRIEFS TO EXCEED PAGE
                                                 LIMITS
15   APPLE INC.,
                                                 Judge:          Haywood S. Gilliam, Jr.
16                        Defendant.

17

18

19
20

21

22

23

24

25

26

27

28
                                                              STIPULATION RE PAGE LIMITS
                                                                  Case No. 4:18-cv-04969-HSG
 1             Pursuant to Civil L.R. 7-11 and 7-12, Plaintiff Zomm, Inc. (“Zomm”) and Defendant
 2   Apple Inc. (“Apple”) (collectively “the Parties”) hereby stipulate and request that the Parties be
 3   permitted to file briefs regarding Apple’s motion to dismiss in excess of the applicable page
 4   limits.
 5             WHEREAS Apple’s response to Zomm’s Amended Complaint is currently due on or
 6   before December 3, 2018;
 7             WHEREAS Apple intends to move under Federal Rule of Civil Procedure 12(b)(6) to
 8   dismiss for failure to state a claim each of the three causes of action asserted in Zomm’s
 9   Amended Complaint, specifically the first cause of action for alleged patent infringement, the
10   second cause of action for alleged breach of contract, and the third cause of action for alleged
11   unfair competition under California common law;
12             WHEREAS Apple’s motion will address several complex issues including patent subject
13   matter eligibility under 35 U.S.C. § 101, pleading requirements for both breach of contract and
14   unfair competition claims, and federal and state preemption and supersession of unfair
15   competition claims; and
16             WHEREAS the Parties agree that due to the complexity of the issues and number of
17   causes of action to be addressed by Apple’s motion, the Parties should be permitted to exceed the
18   page limits for the opening and responsive briefs by ten pages and the reply brief by five pages.
19             It is hereby STIPULATED AND AGREED, by and between the Parties, subject to the
20   approval of the Court, as follows:
21             (1)    Apple is permitted to file a brief in support of its motion to dismiss of not more
22                    than 35 pages of text;
23             (2)    Zomm is permitted to file a brief in opposition to Apple’s motion to dismiss of not
24                    more than 35 pages of text; and
25             (3)    Apple is permitted to file a reply brief in support of its motion to dismiss of not
26                    more than 20 pages of text.
27

28
                                                                             STIPULATION RE PAGE LIMITS
                                                        -2-                      Case No. 4:18-cv-04969-HSG
 1          IT IS SO STIPULATED.
 2          Dated: November 6, 2018                      KELLEY DRYE AND WARREN LLP
 3

 4                                                       By:      /s/ Michael J. Zinna
                                                                       Michael J. Zinna
 5                                                       Attorneys for Plaintiff
                                                         ZOMM, INC.
 6

 7          Dated: November 6, 2018                      O’MELVENY & MYERS LLP
 8

 9                                                       By:      /s/ Luann L. Simmons
                                                                       Luann L. Simmons
10                                                       Attorneys for Defendant
                                                         APPLE INC.
11

12
                                       CERTIFICATE OF SERVICE
13
            I certify that all counsel of record is being served on November 6, 2018, with a copy of
14
     this document via the Court’s CM/ECF system.
15
                                                                     /s/ Luann L. Simmons
16
                                                                     Luann L. Simmons
17

18
                                         FILER’S ATTESTATION
19
            Pursuant to Local Rule 5-1(i)(3), I hereby attest that the other signatory listed, on whose
20
     behalf the filing is submitted, concurs in the filing’s content and has authorized the filing.
21
                                                                     /s/ Luann L. Simmons
22
                                                                     Luann L. Simmons
23

24

25

26

27

28
                                                                            STIPULATION RE PAGE LIMITS
                                                      -3-                       Case No. 4:18-cv-04969-HSG
 1                                          ORDER
 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                   ISTRIC
 3                                            TES D      TC
                                            TA




                                                                                O
 4   Dated: November
            November____,  2018
                     77, 2018




                                       S




                                                                                 U
                                      ED




                                                                                  RT
 5




                                  UNIT
                                                          NIED S. Gilliam, Jr.
                                                        Haywood
                                                       DE
 6                                                      United States District Court Judge




                                                                                           R NIA
 7                                                                                    r.
                                                                           illiam J




                                  NO
                                                                  d S. G
                                                       H a y wo o




                                                                                           FO
 8                                          J u d ge



                                   RT




                                                                                      LI
 9                                         ER

                                      H




                                                                                 A
                                                N                                 C
10                                                  D IS T IC T              OF
                                                          R
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                 STIPULATION RE PAGE LIMITS
                                                -4-                                  Case No. 4:18-cv-04969-HSG
